473 F.2d 1389
UNITED STATES of America, Plaintiff-Appellee,v.2,431.4 ACRES OF LAND, MORE OR LESS, Situated IN HANCOCKCOUNTY, MISSISSIPPI, and Clay Calhoun, et al.,Defendants-Appellants.
No. 72-3151 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 2, 1973.Rehearing and Rehearing En Banc Denied April 11, 1973.

George E. Morse, Gulfport, Miss., for defendants-appellants.
Robert E. Hauberg, U. S. Atty., Kelly Travis, Asst. U. S. Atty., Jackson, Miss., Edmund B. Clark, Chief, Appellate Section, Land and Natural Resources Division, Dept. of Justice, Washington, D. C., Kent Frizzell, Asst. Atty. Gen., George R. Hyde, Glen R. Goodsell, Attys., Dept. of Justice, Washington, D. C., for plaintiff-appellee.
Before BELL, GODBOLD and INGRAHAM, Circuit Judges.
PER CURIAM:


1
This is an appeal by landowners from a condemnation proceeding imposing an easement upon 2,064.60 acres of their land and awarding them just compensation in the amount of $264,690.  The applicable facts are stated in our opinion on the prior appeal on this matter.  Calhoun v. United States, 5 Cir., 1967, 384 F.2d 180.


2
We have carefully considered the assignments of error separately and collectively and have concluded that there is no reversible error.  We therefore affirm the judgment of the district court.


3
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I